Citation Nr: 9927964	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-32 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a dental disorder due 
to dental trauma for purposes of establishing eligibility to 
outpatient dental treatment at VA expense.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from April 1941 to October 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision of the Department 
of Veterans Affairs (VA) Medical Center in Milwaukee, 
Wisconsin, which denied a claim of entitlement to service 
connection for a dental disorder due to dental trauma for 
purposes of establishing eligibility to outpatient dental 
treatment at VA expense.

In a substantive appeal submitted in November 1997, the 
veteran requested a Travel Board hearing as well as a 
personal hearing at the Medical Center.  The local hearing 
was held in June 1998, and a Travel Board hearing was 
scheduled in June 1999.  However, the veteran did not appear 
for his Travel Board hearing.  There is no evidence of a 
request to reschedule the hearing.  The veteran has been 
afforded an opportunity for a hearing before the Board, and 
the Board may proceed with appellate review.


FINDING OF FACT

There is no medical or dental evidence or opinion which 
supports the veteran's belief that he incurred dental trauma 
during service.  


CONCLUSION OF LAW

The veteran has not established a well-grounded claim of 
entitlement to service connection for a dental disorder due 
to dental trauma for purposes of eligibility to outpatient 
dental treatment.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that poor living conditions, inclement 
weather, and inadequate diet, among other factors in service, 
resulted in dental trauma and necessitated continuing dental 
treatment.  He contends that he is therefore entitled to 
continuing outpatient dental treatment at VA expense.  

38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161 authorize one-time 
dental examination and treatment for service-connected 
noncompensable dental disability.  For veterans discharged 
prior to October 1981, eligibility for such one-time 
treatment requires submission of an application for such 
treatment within one year after service.  The veteran does 
not contend that he is entitled to one-time treatment, nor is 
there any evidence of record which would tend to establish a 
plausible claim for such entitlement.  

Dental treatment is authorized for dental disorders due to 
inservice trauma, and is also available under several other 
circumstances, including for compensable service-connected 
dental disorders, such as very severe disabilities like loss 
of all or part of a bone structure in the mouth (see 38 
C.F.R. § 4.150), for dental disorders aggravating service-
connected disabilities, for former prisoners of war, where 
the veteran has been granted total (100 percent) compensation 
benefits, or if the veteran is participating in a vocational 
rehabilitation program, or the like.  38 C.F.R. § 17.161(g)-
(j).  The Board has considered whether any basis listed in 
the statutory or regulatory provisions pertain to this case.

Where one of these factors enumerated in the statute or 
regulations, such as a dental disorder due to dental trauma, 
is present, the veteran will be eligible for VA dental 
treatment, even for a noncompensable dental condition, 
without the usual restrictions of timely application and one-
time treatment.  38 C.F.R. § 17.161(c).  Thus, if the veteran 
incurred dental trauma in service, he would be entitled to 
continuing outpatient dental treatment of the teeth involved 
in the dental trauma and to treatment of other teeth affected 
by the residuals of the dental trauma.  Id.  

On the veteran's service induction examination, conducted in 
April 1941, the duplicate of which is somewhat difficult to 
read, the veteran is noted as having either four or five 
missing teeth.  On the service discharge examination report, 
three teeth were noted as missing.  The service medical 
records are devoid of any evidence as to dental examination 
or treatment in service.  The records are also devoid of any 
evidence that the veteran incurred medical or dental trauma, 
although there is evidence of treatment for medical 
conditions not relevant to this claim.  

There is no post-service dental claim, VA or private dental 
examination or report or clinical treatment note, or other 
medical or dental evidence which might establish the 
veteran's post-service dental condition prior to the 
veteran's submission of the August 1997 claim.  

In September 1997, the Medical Center notified the veteran 
that his claim for dental treatment was denied.  In a 
statement submitted in October 1997, and accepted as a notice 
of disagreement (NOD), the veteran expressed his belief that 
he was entitled to dental treatment because health facilities 
where he was stationed in service were "deplorable."  In 
his November 1997 substantive appeal, the veteran contended 
that his service discharge dental examination was inadequate 
and inaccurate, and that he was entitled to dental treatment 
because the diet during overseas service was inadequate for 
dental health.  

At a personal hearing conducted in June 1998, the veteran 
reiterated his statements regarding inadequate food and 
dental examinations.  The veteran further testified that he 
has had to spend a great deal of money for dental work 
necessitated as result of the conditions of his service.

The veteran has stated his belief that he is entitled to VA 
outpatient dental treatment on the basis that he incurred 
dental trauma in service.  The initial question which must be 
answered is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim of entitlement to service 
connection for dental trauma is well grounded.  38 U.S.C.A. 
§ 5107(a).  To be well-grounded, the claim must be plausible, 
one which is meritorious on its own or capable of 
substantiation.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

A well-grounded claim requires competent evidence of current 
disability (a dental diagnosis in this case), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical/dental 
evidence).  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The veteran however, has failed to present evidence which 
satisfies any of these three requirements.  There is no 
medical or dental evidence as to the veteran's current dental 
disability, other than his testimony that he has spent 
"thousands and thousands of dollars" to restore his teeth.  
The veteran's testimony that dental work has been required 
does not establish a well-grounded claim that he has a 
current dental disability.  Epps, 126 F.3d at 1468-70; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The evidence of record is devoid of in-service or post-
service medical or dental evidence that the veteran incurred 
a dental disorder during service.  Even if a disorder is not 
observed or diagnosed during service, there are several types 
of evidence which may service to well-ground a claim.  A 
claim may, for example, be well grounded based on application 
of the rule for chronicity and continuity of symptomatology, 
set forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 
Vet. App. 488 (1997).  However, the veteran has not submitted 
any evidence of continuity or chronicity of his dental 
disorder, nor has he indicated that such evidence or opinion 
is available.  The veteran does not have education or 
experience which requires the Board to accept his lay 
evidence as competent to establish etiology or aggravation of 
a dental disorder.  Espiritu, 2 Vet. App. at 494-495.  

There is no medical or dental evidence or opinion linking any 
current dental disability to the veteran's service.  In 
particular, the veteran has not presented any medical 
evidence or opinion as to the possibility of a link between a 
current disability and any of the factors in service, such as 
poor health conditions, poor diet, or other circumstances, 
which the veteran alleges affected his teeth.  Medical 
evidence to support the veteran's contention as to the 
etiology of a dental disorder is required.  Epps, 126 F.3d at 
1468-69.

Moreover, the Board notes that there is no evidence of any 
dental disorder which may be presumed service-connected if 
appearing within the time period specified by statute, so the 
veteran's dental disability may not be evaluated under any 
presumption of service connection.  There is no evidence that 
the veteran, whose military occupational specialty was as a 
cook, engaged in combat, so as to accord the veteran the 
decreased evidentiary burden applicable under 38 U.S.C.A. 
§ 1154. 

The Board notes that the veteran has a service-connected 
disability, malaria.  However, there is no medical or dental 
evidence that the veteran has a dental disorder which is 
aggravated by a service-connected disorder, so as to 
establish a plausible claim on that basis.  38 C.F.R. 
§ 17.161(g).  Moreover, there is no category authorizing 
service connection for a dental disorder for purposes of 
dental examination or outpatient dental treatment under which 
the veteran has established a plausible claim.  

In the absence of any medical or dental evidence that the 
veteran has a current dental disability due to in-service 
trauma, he has not presented a well-grounded claim of 
entitlement to service connection for a dental disorder or a 
well-grounded claim for eligibility for dental treatment.  
Woodson v. Brown, 8 Vet. App. 352 (1995).  

The veteran has been notified of the circumstances under 
which one-time or continuing outpatient dental treatment is 
available at government expense.  He has been notified that 
there is no evidence that he is entitled to dental treatment 
under any of the categories authorizing dental treatment in 
38 C.F.R. § 17.161.  However, the veteran has not 
specifically been notified that he failed to meet the 
criteria for dental treatment under any of the circumstances 
provided in the statute.  The Board recognizes that this 
issue is being disposed of in a manner that differs from that 
employed by the agency of original jurisdiction (AOJ).  
However, when an AOJ does not specifically address the 
question of whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the appellant solely from the omission of the 
well-grounded analysis.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).

Finally, the Board is unaware of any information in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well 
ground the veteran's claim.  See generally, McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette v. Brown, 8 
Vet. App. 69, 77-78 (1995).  The veteran has not identified 
any available evidence or opinion which might serve to well 
ground his claim on any basis.  The Board finds that it would 
be fruitless, under the circumstances, to remand the claim to 
notify the veteran of the requirements of a well-grounded 
claim, since there is no evidence or allegation that would 
suggest that the veteran could submit a plausible claim for 
eligibility for dental treatment or that the outcome of the 
claim for outpatient dental treatment would be changed.  


ORDER

Entitlement to service connection for a dental disorder due 
to dental trauma for purposes of establishing eligibility to 
outpatient dental treatment at VA expense is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

 

